731DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 57-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloecher et al (US 4799939, previously cited) in view of Calhoun (US 5437754, previously cited) and Xueling (CN 101885164, previously cited).
Regarding claim 57, Bloecher teaches a coated abrasive article (fig 2) comprising: a coated abrasive having a plurality of discontinuous abrasive areas (10) and adjacent open areas (areas between abrasive areas 10) arranged in a pattern (alternating open and abrasive areas), wherein each discontinuous abrasive area comprises a discrete polymeric (col 4, lines 3-8; several polymers are listed) make coat (binder 13) disposed directly on a planar backing (on elements 15 and 14) and a plurality of partially exposed abrasive grains (12) disposed in the top of the discrete make coat (fig 2), and a continuous size coat (16) disposed over the abrasive areas and the open areas and directly contacting the abrasive grains and the backing (fig 2), wherein a total open area is equal to the total potential surface area of the coated abrasive minus the sum of all the abrasive areas (fig 2; open areas are not covered by abrasive areas). Bloecher does not teach specific open area percentage. Calhoun teaches a coated abrasive article comprising a plurality of discontinuous abrasive areas disposed on a flexible planar backing and adjacent open areas arranged in a pattern (fig 4) and describes that the total open area (related to the described size and spacing of abrasive areas) has a direct effect on cut rate, flexibility and tool life (col 6, line 49-col 7, line 7). “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 II). Further, applicant has provided no showing of 
Regarding claim 58, Bloecher, as modified, teaches all the elements of claim 57 as described above. Bloecher further teaches each of the abrasive areas comprises a width in a range from 1 mm to 10 cm (col 4, lines 25-26; range equivalent to 0.15mm to 0.3 cm, overlapping the claimed range; “In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, MPEP 2144.05 I).
Regarding claim 59, Bloecher, as modified, teaches all the elements of claim 57 as described above. While Bloecher does not teach a specific number of abrasive areas, the number of abrasive areas clearly effects the total open area. Specifically, Calhoun teaches the number of abrasives (related to size, spacing and density described in col 6, line 49-col 7, line 7) has a direct effect on cut rate, flexibility and tool life. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 II). Further, applicant has provided no showing of criticality to the claimed range. Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the number of abrasive areas in the tool of Bloecher within the claimed range in order to achieve the predictable result of forming a tool with a desired cut rate, flexibility and tool life as taught by Calhoun.
Regarding claim 60, Bloecher, as modified, teaches all the elements of claim 59 as described above. Xueling further teaches the divergence angle is 137.508 degrees (see rejection of claim 57 above). 
Regarding claim 61, Bloecher, as modified, teaches all the elements of claim 60 as described above. Claim 61 narrows the previously claimed open area discussed in the rejection of claim 57. The range of claim 61 is therefore rendered for reasons substantially similar as described in claim 57 above.  
Regarding claim 62, Bloecher, as modified, teaches all the elements of claim 61 as described above. Xueling further teaches at least 80% of the abrasive areas conform to equation 1 (see fig 1 of Xueling, all the abrasive areas conform to the equation).
Regarding claim 63, Bloecher, as modified, teaches all the elements of claim 62 as described above. Xueling further teaches the divergence angle is 137.508 degrees (see rejection of claim 57 above). 
Regarding claim 64, Bloecher, as modified, teaches all the elements of claim 63 as described above. Claim 64 narrows the previously claimed open area discussed in the rejection of claim 57. The range of claim 64 is therefore rendered obvious for reasons substantially similar as described in claim 57 above.
Regarding claim 65, Bloecher, as modified, teaches all the elements of claim 64 as described above. Xueling further teaches at least 90% of the abrasive areas conform to equation 1 (see fig 1 of Xueling, all the abrasive areas conform to the equation).
Regarding claim 66, Bloecher, as modified, teaches all the elements of claim 57 as described above. Xueling further teaches the pattern has a number of clockwise spirals and a number of counterclockwise spirals (fig 1) and the number of counterclockwise spirals are Fibonacci numbers or multiples of Fibonacci numbers (this is an inherent property of the spiral disclosed by Xueling), wherein the number of clockwise spirals and the number of counterclockwise spirals is, as a pair (34, 55; number of spirals can be counted in fig 3). 
Regarding claim 67, Bloecher, as modified, teaches all the elements of claim 57 as described above. Xueling further teaches the pattern emanates from a central point on the coated abrasive article and extends progressively farther away as it revolves around the central point, and wherein the central point is located at the center of the coated abrasive article (fig 1). 
Regarding claim 68, Bloecher, as modified, teaches all the elements of claim 57 as described above. Bloecher further teaches the coated abrasive article has the shape of a disc (col 6, lines 40-42). 
Response to Arguments
Applicant's arguments filed 8 Mar 2021 have been fully considered but they are not persuasive. Applicant argues that element 13 of Bloecher cannot be considered a make coat based on the opinions given in the declarations submitted 8 Mar 2021. 
The declarations under 37 CFR 1.132 filed 8 Mar 2021 are insufficient to overcome the rejection of claims 57-68 based upon 35 USC 103 as set forth in the last Office action because: the arguments presented in the declarations are not persuasive and the evidence is not commensurate with the scope of the claims. The declarations argue that make coats in the art are specifically adhesive coatings used to bond abrasives onto the backing and that Bloecher’s binder 13 “serves different function, for a different purpose, and operates in a different way than a make coat as claimed and understood in the prior art.” However, the claims at hand are for an abrasive apparatus rather than a method of making or using the apparatus. Therefore, the desired function, purpose and operation of the claimed make coat hold little weight when determining the scope of the claimed apparatus. More importantly, the claim requires “a discrete polymeric make coat disposed directly on a flexible planar backing and a plurality of partially exposed abrasive grains disposed in the top of the discrete make coat.” This specifically claimed structure of the make coat is explicitly disclosed by Bloecher. The binder 13 of Bloecher is polymeric (col 4, lines 3-8), disposed directly on a flexible planar backing (fig 2; the backing comprising elements 14 and 15), and has a plurality of partially exposed abrasive grains (12) 
Applicant further argues that the make coat of Bloecher is not discontinuous as claimed. However, as described above, element 13 of Bloecher is discontinuous, as it provides discrete, separate abrasive areas.
Applicant further argues that Calhoun does not teach or render obvious the claimed open area percentage. Examiner respectfully disagrees. Calhoun explicitly describes adjusting the size and spacing of the abrasive areas to provide the desired cut rate, flexibility and tool life. The size and spacing of the abrasive areas are clearly related to the claimed open area. In other words, adjusting the size or spacing of the abrasive areas as taught by Calhoun would necessarily change the total open area. Further, applicant has provided no showing of criticality to the claimed range, stating that the open area and abrasive areas can be in percentages within the wide ranges of 15% to 95% and 4.5% to 80%, respectively ([0051]). There is no teaching in applicant’s specification that the specifically claimed percentage has any particular advantage or achieves any unexpected result over the prior art. Applicant argues that the spacing and size adjustments taught by Calhoun are not the same as the claimed open or abrasive areas. However, Calhoun, as detailed above provides a person having ordinary skill in the art with the motivation to adjust the size and spacing of the abrasive areas. It easily follows that increasing a size of the abrasive areas would decrease the percentage of open area and that increasing the spacing between the abrasive areas would increase the percentage of open area. 
Applicant further argues that Xueling does not teach the claimed open area, asserting that the pattern of Xueling would not apply to the teachings of Calhoun and Bloecher. Examiner respectfully disagrees. Xueling is not being relied upon to teach the claimed open area. This is taught by Calhoun. The pattern taught by Xueling would clearly be applicable to the abrasive articles of Bloecher and Calhoun, as each of these references teaches an abrasive article with discrete abrasive areas. A person having ordinary skill in the art can easily explore the open 
Applicant further argues that the previously submitted declaration (9 Mar 2018) teaches an unexpected result of the claimed features and that these results are being ignored by examiner. However, as discussed in detail in the 20 Apr 2018 office action, the results of the testing confirm what is already taught by the prior art and are therefore not unexpected. Xueling teaches an increase in grinding efficiency due to the claimed pattern, and Calhoun teaches optimizing cut rate by adjusting the open area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723